Citation Nr: 0905330	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
chronic psychiatric disorder, claimed as a personality 
disorder.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1976 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The reopened issue of service connection for a chronic 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by rating decision in February 1999, 
which denied service connection for a personality disorder as 
a congenital or developmental defect that is not subject to 
service connection. 

2.  The evidence submitted since the February 1999 denial 
includes statements by the Veteran as well as private and VA 
medical treatment records.  When presumed credible, the 
evidence raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1998). 

2.  The evidence added to the record since February 1999 is 
new and material evidence; the claim for service connection 
for a psychiatric condition is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the VA has a duty to notify and 
assist the Veteran under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2008).  In the present 
case, the Veteran was not provided with adequate notice under 
38 U.S.C. 
§ 5103(a) with respect to a reopened claim under the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the favorable decision to reopen the claim, the 
Board finds that any deficiency in complying with VA's duties 
to notify and assist concerning a reopened claim constitute 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO in this regard.

A review of the record reveals that the Veteran's claim for 
service connection for a psychiatric condition, originally 
claimed as a personality disorder, was denied by a February 
1999 rating decision.  The denial was based upon 38 C.F.R. 
§ 3.303(c), stating that personality disorders were not 
diseases or injuries within the meaning of applicable 
legislation, and thus the claimed condition was excluded from 
eligibility for service connection.  The Veteran did not 
appeal and that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1998). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In January 2004, the Veteran submitted a request to reopen 
his claim.  A July 2004 rating decision declined to reopen 
the claim based on the absence of new and material evidence.  
The Veteran has perfected an appeal of the July 2004 
decision, arguing in part that he is currently diagnosed with 
chronic psychiatric conditions for which service connection 
is available, and that these conditions manifested during 
active military service.  See VA Form 9, February 2006.  

Evidence submitted in support of the Veteran's claim includes 
his own statements, as well as recent VA and private 
psychiatric treatment records.  This evidence is new in that 
it has not previously been considered by agency decision 
makers.  

Of particular note is a private medical record by Dr. DB, 
dated June 26, 2007, which includes diagnoses for 
schizoaffective disorder, bipolar type, as well as panic and 
anxiety disorders.  This evidence, taken in conjunction with 
recent VA treatment history, establishes the existence of a 
current mental disability eligible for service connection.  
In addition, the Veteran states that the symptoms he 
experienced during active duty service, although attributed 
to a personality disorder at the time, were actually the 
onset of his current chronic acquired psychiatric conditions.  
Presuming credibility of this evidence for the limited 
purpose of determining its materiality, the evidence raises a 
reasonable possibility of substantiating the claim.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  As such, 
the Board determines that there is new and material evidence 
sufficient to reopen the claim for service connection for a 
chronic psychiatric disorder.

ORDER

The claim of entitlement to service connection for a chronic 
psychiatric disorder, claimed as a personality disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record reveals that further evidentiary 
development is required before this appeal is ready for final 
adjudication.  

In his December 1998 VA examination, the Veteran states that 
he receives disability benefits from the Social Security 
Administration (SSA), records of which are not included in 
the claims file.  VA has a duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documents upon which the decision was based.  Hayes 
v. Brown, 9 Vet. App. 67 (1996).  The Veteran's SSA medical 
records must be requested.

Service treatment records are not associated with the claims 
file.  As the current claims file is identified as a 
"rebuilt" file, the Board acknowledges that the Veteran's 
complete service treatment records may no longer be 
available.  However, all appropriate efforts must be 
undertaken to associate any available service treatment 
records with the claims file.  If no service treatment 
records can be located, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  

Furthermore, the Veteran asserts that he was subject to 
multiple disciplinary actions during his military service.  
See Veteran's statement, May 2005.  In the event that service 
treatment records are unavailable, the service personnel 
records and any event for which disciplinary action may be 
described therein, may provide evidence of some psychiatric 
symptomatology present during active military service.  Thus, 
the Veteran's service personnel records should also be 
obtained.  

The Board also finds that additional development of the 
medical evidence is required.  The record contains a single 
treatment note from a private physician dated June 26, 2007.  
This note was submitted by the Veteran in support of his 
claim, and it appears as though he has further treatment 
history with this provider.  All appropriate efforts to 
obtain the relevant private treatment records must be 
undertaken.

Furthermore, although the evidence of record is limited at 
the time of this remand, the Veteran's DD Form 214 clearly 
states that he was discharged on the basis of 
"unsuitability-personality disorder."  While personality 
disorders alone, are noncompensable, the Board accepts this 
as evidence that some symptoms of psychopathology may have 
been present during his active military service.  The current 
medical evidence of record shows that the Veteran is 
diagnosed with multiple mental disorders, to include 
schizoaffective disorder, panic disorder, anxiety disorder, 
and possible somatoform "pseudo seizures," in addition to 
obsessive personality disorder.  See Private treatment 
record, June 2007;  see also VA Active problem list, April 
2007.  On the basis that some in-service psychiatric 
symptomatology is evidenced by the nature of the Veteran's 
discharge, the exact nature of which may be dispositive of 
the claim, and there is additional evidence of multiple 
currently diagnosed psychiatric disorders, a detailed medical 
examination and opinion is required for clarification.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the examiner is specifically instructed to 
consider the Veteran's statements regarding his symptoms in 
service, as well as any other lay statements that discuss 
continuity of mental symptomatology since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Finally, the record does not show that the Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for service connection, to include 
the process by which initial disability ratings and effective 
dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice must be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

3.  Contact the National Personnel 
Records Center and any other 
appropriate entity to obtain 
 	(a) all available service 
treatment records for this Veteran and;
		(b) all available service 
personnel records for this Veteran.  

4.  If service treatment records cannot 
be obtained through the channels 
identified in paragraph 3 above, then 
take all appropriate measures to secure 
any alternative service treatment records 
for the Veteran from any appropriate 
source.  Per the VA Adjudication 
Procedure Manual, the non-exhaustive list 
of documents that may be substituted for 
service treatment records in this case 
includes, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  
	
5.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed psychiatric disabilities, 
specifically to include Dr. DB identified 
by the June 2007 treatment notation 
within the claims file.  Contact any duly 
identified physician for whom 
authorization has been acquired, and 
obtain the relevant medical records.  

6.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including any which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

7.  AFTER the above development is 
completed and all relevant records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any currently diagnosed psychiatric 
disorder.  The Veteran's claims file and 
a copy of this remand must be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
psychiatric disabilities, clearly 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)  Opine whether any chronic acquired 
psychiatric disability was incurred in or 
aggravated by active military service; 
(d) Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any psychoses were present 
within one year from discharge from 
active military service. 

Pursuant to the holding in Dalton, supra, 
the examiner's report should expressly 
discuss all credible lay statements 
regarding psychiatric symptoms reportedly 
experienced during service, or any 
continuous symptoms experienced since 
service.  

The examiner must provide a complete 
rationale for all opinions expressed.

8.  Thereafter, readjudicate the reopened 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative, should one be 
appointed, must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran should be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


